Quinn, Chief Judge
(dissenting):
In my opinion, there is substantial independent, competent evidence to show wrongful appropriation of the motor vehicle. This evidence and the accused’s confession, which was properly admitted, compellingly establish that the accused took the vehicle from Camp Pendleton on a Sunday night without proper authority and went to San Diego. Consequently, the other evidence referred to in the majority opinion is merely cumulative and did not prejudice the accused in any way. United States v Ledlow, 11 USCMA 659, 29 CMR 475; United States v Johnson, 9 USCMA 178, 25 CMR 440.
I would, therefore, affirm the decision of the board of review.